Amendment to the Wyeth Management Incentive Plan

The Wyeth Management Incentive Plan, as amended through November 20, 2003, is
further amended and clarified (as set forth in Section XII(3)(a)(i)), effective
as of January 1, 2005 (unless otherwise provided), by adding the following
Section XII immediately following Section XI thereof:

"XII. Section 409A Amendments

Notwithstanding anything in the Plan to the contrary, effective as of January 1,
2005 (unless otherwise provided), the Plan is amended as set forth in this
Section XII in order to avoid adverse or unintended tax consequences under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
applicable rules and regulations thereunder ("Section 409A") to any Participant.
The provisions of this Section XII shall apply to the entire portion of a
Participant's award under the Plan, notwithstanding any contrary provision of
the Plan, and shall supersede the other provisions of the Plan to the extent
necessary to eliminate inconsistencies between this Section XII and such other
provisions. References to Sections are references to sections in the Plan,
unless otherwise provided.

(1)

Payments to Participants Separating from Service in 2005

A Participant who (a) incurs a separation from service pursuant to Section 409A
(a "Separation from Service") in 2005 and (b) as of December 31, 2005, has a
Contingent Award Account credited with more than 4,000 shares of Company Common
Stock (appropriately adjusted for stock splits or other corporate
restructurings), shall be permitted to elect, by no later than December 31,
2005, the specified date on which distribution of his Contingent Award Account
shall commence (the "Distribution Commencement Date"), which date shall be no
earlier than the first business day of February in 2007.

(2)

Payment to Participants Separating from Service in 2006 or Later

(a)          Effective as of January 1, 2006, a Participant who will (i) incur a
Separation from Service on or after January 1, 2006 and (ii) as of December 31
of the calendar year in which such Separation from Service occurs, has a
Contingent Award Account credited with more than 4,000 shares of Company Common
Stock (appropriately adjusted for stock splits or other corporate
restructurings), shall be permitted to elect, by no later than December 31,
2006, the form of payment of his Contingent Award Account (five or ten annual
installments) and a Distribution Commencement Date that is no earlier than the
first business day of February of the year following the year in which the
Separation from Service occurs; provided, however, that a Participant who incurs
a Separation from Service in 2006 and does not make an election pursuant to this
Section XII(2)(a) by January 31, 2006 shall not be permitted to elect a
Distribution Commencement Date that is earlier than the first business day of
February in 2008.

(b)          Effective as of January 1, 2006, the Contingent Award Account of a
Participant described in Section XII(2)(a) who satisfies the requirements
described in Section VI(4), but who does not make an election in accordance with
Section XII(2)(a), shall be distributed to such Participant in five
approximately equal annual installments, commencing on the first business day of
February (i) in 2008, if the Separation from Service is in 2006, and (ii)

 

 



 

in the calendar year following the end of the calendar year in which the
Participant's Separation from Service occurs, if the Separation from Service
occurs on or after January 1, 2007.

(3)

General Rules

 

(a)

Notwithstanding anything in this Section XII to the contrary:

(i)           Installment payments (subsequent to the first installment payment
to a Participant) shall be issued on the anniversary of the Participant's
Distribution Commencement Date in each of the four or nine (as the case may be)
subsequent calendar years.

(ii)          All Participant elections made through December 31, 2006 regarding
distribution of the Contingent Award Account shall be deemed pursuant to Q&A
19(c) of Notice 2005-1 promulgated by the U.S. Treasury Department and the
Internal Revenue Service, as amended by the preamble to the proposed Treasury
Regulations under Section 409A of the Code, issued on September 29, 2005.

(iii)        To the extent that any Participant receives in 2005 a distribution
of all, or any portion of, his Contingent Award Account, such distribution shall
be deemed a termination of such Participant's participation in the Plan with
respect to all or such portion of the Participant's Contingent Award Account, in
accordance with Q&A 20(a) of Notice 2005-1 promulgated by the U.S. Treasury
Department and the Internal Revenue Service.

(iv)         Distribution of a Participant's Contingent Award Account shall be
made in accordance with the provisions of Section 409A and, to the extent that
such payments are issued in connection with a Participant's Separation from
Service for any reason other than death, such payment shall be delayed for six
months and one day to the extent the Committee determines that such delay is
necessary to avoid the imposition on any Participant of an additional tax or
interest under Section 409A.

(v)          With respect to a Participant's Contingent Award Account, the
Retirement Committee of Wyeth shall have the unilateral right to amend or modify
the Plan and to amend or modify (A) any Participant elections under the Plan and
(B) the time and manner of any payment of benefits under the Plan in accordance
with Section 409A, in each case, without the consent of any employee or
Participant, to the extent that the Retirement Committee deems such action to be
necessary or advisable to avoid the imposition on any Participant of an
additional tax or interest under Section 409A. Any determinations made by the
Retirement Committee under this Section XII(3)(v) shall be final, conclusive and
binding on all persons."

* * * * *

Except as set forth herein, the Plan remains in full force and effect.

 

 

 

 

 